DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a foreign substance detection device and method for detecting a foreign substance in a fluid supplied to a target object comprising all the specific elements with the specific combination including a filter provided at the optical path between the light receiving elements and the flow path, and configured to block a Raman scattered light generated as the laser light is irradiated to the fluid from the laser light irradiator and allow a Rayleigh scattered light to be transmitted to the light receiving elements wherein the light receiving elements comprise a first light receiving element and a second light receiving element and the detector detects the foreign substance based on a signal corresponding to a difference between outputs from the first light receiving element and the second light receiving element in set forth of claims 1 and 6, wherein dependent claims 2-5 and 8 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claim 7 is allowable by virtue of dependency on the allowed claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 20, 2021


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886